UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: December 31, 2010 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) SEMIANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN DECEMBER 31, 2010 MESSAGE TO SHAREHOLDERS… "The recession of 2008-09 and the bear market of 2007-09 paved the way for a huge rebound as we turned the page on calendar 2009.As measured by the S&P 500 Index, stocks have jumped +83% off of their March 2009 lows to their April 2010 highs.The 17% correction investors have experienced since that April high has been hair-raising…and only ‘encourages’ those bearish forecasters to predict further financial ruin.But a 17% pullback after an 83% run-up isn’t out of the ordinary or a bad trade-off.In fact, it’s the equivalent of five yards forward and one yard back – not a bad offensive game plan.” The Primary Trend Fund June 30, 2010 – Annual Report Using a football analogy to describe the stock market action seems even more apropos as we celebrate the victory by the Green Bay Packers over the Pittsburgh Steelers in Super Bowl XLV.To further that analogy, we believe the current cyclical bull market is early on in the fourth quarter of its game – a bit more upside remaining, but the majority of its gains are behind it. The two-year anniversary of this bull market will be upon us in a couple of months, and if the stock market can hold its gains of +95%, the 2009-11 bull market will go down as the largest two-year gain in modern stock market history – second only to the +136% move off of the 1932 depression-era low.It has already equaled the entire bull market gains achieved during the five-year run of 2002-07. Last year’s continuation of the 2009 cyclical bull market was actually a “tale of two halves.”The first six months were rather volatile, with new recovery highs attained in April followed by the “Flash Crash” in May and the summer doldrums to cap it off.However, the bull market flexed its muscles in the latter half of 2010 as the mid-term elections, quantitative easing (QE2) and under-invested institutions all contributed to a healthy stock market environment.While stocks lost anywhere from 3-7% in the first half, they posted eye-popping gains of 20-30% (depending on the benchmark) in the second half. For the six months ended December 31, 2010, the Standard & Poor’s 500 Index posted a total return of +23.27%, while the venerable blue-chip Dow Jones Industrial Average posted a total return of +20.05%.For the same six-month period, The Primary Trend Fund achieved lesser gains with a total return performance of +17.95%. Cash Was Trash Regardless of the rate of return being earned by sideline cash, having ANY cash whenever the stock market is piling on gains of 20-30% is an obvious albatross.We started the fiscal year (July 1) with a 22.7% cash cushion and slowly put that money to work as the stock market made its intermediate low by the end of August.We do not chase momentum or performance, but we will capitalize on value-oriented opportunities when they present themselves.As we mentioned, we believe we are in the fourth quarter of this game, not the first quarter.Your Fund’s current cash position is now 16.0% of the portfolio.While cash was certainly trash in the last six months, we feel it will be an asset to our shareholders in 2011, both as a cushion and as “purchasing power.” Over the past six months, the S&P Materials sector was by far the best performing sector with a gain of 36%.While The Primary Trend Fund overweighted that sector (7.8% of portfolio assets vs. a 3.7% weighting in the S&P 500), much of that performance was centered in the precious metals arena where gold and silver stocks continued to shine.Due to investors’ love affair with gold bullion and the stellar gains achieved in our gold mining stocks, we have taken profits and no longer have exposure to that group.But we are opportunistic and feel that we can own gold stocks once again in MESSAGE TO SHAREHOLDERS…(continued) 2011 at cheaper prices.We recently took profits in Bunge Ltd. early on in 2011, and our current Materials stock exposure now rests in Alcoa, Harry Winston Diamond and Vulcan Materials. The cyclical sector of the economy continued to be a leadership area of the stock market as fears of a double-dip recession subsided.The Primary Trend Fund nearly doubled its exposure to the Consumer Discretionary and Industrial sectors to 10.4% of the portfolio at year’s end.This, however, still represented an underweighting as the S&P 500 has 21.6% invested in these two sectors.This proved to be a relative drag on the Fund’s performance since the summer, but much of these outsized gains in the short term also bring unnecessary valuation risks in our view. Financial stocks underperformed the general market by nearly 10% over the last six months.The Fund’s 6.8% exposure to Financials (compared to the S&P 500 weighting of 16.1%) has been the correct portfolio strategy thus far.Historically, interest-sensitive stocks such as the banks, brokers, etc. are ahead of the curve in terms of the direction of the stock market.The financials relative underperformance vs. the S&P 500 since the fall of 2009 does not bode well for that sector in particular or the stock market in general.As such, we do not envision increasing our exposure to this sector in the foreseeable future. One sector that continues its “unhealthy” ways is Healthcare.Due to Obamacare, a lack of fundamental catalysts and continued erosion in their drug pipelines, pharmaceutical stocks have become the pariah of Wall Street.This “unloved and unwanted” aura, coupled with extremely cheap valuations and above-average dividend yields, continues to pique our interest as value managers.The Primary Trend Fund currently has 16.4% of its assets (vs. 10.9% for the S&P 500) invested in household names such as Abbott Labs, Johnson & Johnson, Eli Lilly and Pfizer. A Crowded Camp Six months ago when we were putting pen to parchment for The Primary Trend Fund’s Annual Report, the mood in investorland was dour.The stock market was in the midst of a 17% correction and bearish strategists were being paraded in front of the CNBC cameras on a daily basis.To be bullish then was a lonely feeling. The equity environment is a much more pleasant place these days, helped along by an almost uninterrupted rally of +25% since September 1, 2010.Investor sentiment has become more jovial as well.Our stable of indicators that track investor psychology point to heavy bullishness… that is a negative from our contrarian perch.For example, recent figures from Investors Intelligence show bulls at 55.1% and bears at only 19.1%.To be bullish now is a comfortable feeling, and that makes us uncomfortable. The crowded bull camp, however, is one of only a few negatives that are creeping into the current stock market environment.The year-end rally that tacked on +6.5% for the S&P 500 Index in December alone, and now an additional +2.6% in January of this new year, has definitely created an overbought market in the short term.But a stock market that is in gear, characterized by broad upside participation by the majority of sectors and market-capitalization tiers, is a stock market that can stay overbought for awhile and one whose corrections remain shallow. The X Factor What exogenous event or even internal development could derail this cyclical bull market that began nearly two years ago?It has been quite obvious that the mere strength of this bull move has thus far overcome all of the obstacles thrown in its path: initial talks of a depression, deflation, and then double-dip recession have all been cast aside; the “Flash Crash” of May 6th last year has since been forgotten; the European crises in Greece and Ireland were simply distractions; a 15% devalued greenback failed to make our Treasury auctions less attractive as some pundits warned; and earnings season continues to surprise on the upside, not downside. 2 MESSAGE TO SHAREHOLDERS…(continued) One belly blow after another almost…almost…makes this cyclical bull market seem invincible.We believe over the course of the first few months of 2011 that stocks will be resilient.Eventually, however, we anticipate inflation to raise its ugly head and slam the brakes on this advance.To us, the specter of inflation and corresponding rise in interest rates is the “X Factor” that hangs in the balance. As much as “Quantitative Easing – Part 2” (QE2) has been lauded as a successful campaign, we fear its full adverse effects will not be felt until later this year.QE2 is nothing more than cranking up the printing presses.Monetary debasement inflation is the worst kind and the Fed’s efficacy at reining it in will determine the slope of the yield curve and the longevity of the bull market in stocks. A few warning shots have been fired.But the underlying strength of this market points to higher prices in the interim…potentially 13,000 on the Dow and 1,400 on the S&P 500.As 2011 progresses, we foresee a gradual shift towards the large-cap, blue-chip stocks and more defensive posturing by institutional investors.This anticipated shift should benefit the holdings in The Primary Trend Fund. As 2011 unfolds, we are excited about the prospect for value investors in general and our shareholders in particular.We thank you for the trust and confidence you place in us and in our investment philosophy. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Health Care 16.4% Short-term Investments 16.0% Information Technology 14.4% Consumer Staples 13.5% Materials 7.8% Energy 7.7% Financials 6.8% Industrials 5.4% Consumer Discretionary 5.0% Telecommunication Services 4.9% Utilities 2.1% Total Investments 100.0% Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Intel Corp. 5.2% Pfizer, Inc. 4.9% Eli Lilly & Co. 4.4% Bunge Ltd. 4.1% Wal-Mart Stores, Inc. 4.0% Abbott Laboratories 3.6% Verizon Communications, Inc. 3.6% Microsoft Corp. 3.5% Johnson & Johnson 3.5% Alcoa, Inc. 3.4% Total 40.2% 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended December 31, 2010 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2010 to December 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 7/1/10 12/31/10 7/1/10-12/31/101 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from July 1, 2010 through December 31, 2010, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of December 31, 2010 (Unaudited) The Primary Trend Fund Shares Value COMMON STOCKS (83.9%) CONSUMER DISCRETIONARY (5.0%) Automobiles (1.8%) Ford Motor Co.* $ Hotels, Restaurants & Leisure (1.2%) Wendy’s/Arby’s Group, Inc., Class A Multiline Retail (2.0%) J.C. Penney Co., Inc. Total Consumer Discretionary CONSUMER STAPLES (13.5%) Beverages (1.7%) Coca-Cola Co. (The) Food & Staples Retailing (4.0%) Wal-Mart Stores, Inc. Food Products (7.8%) Bunge Ltd. Dean Foods Co.* Kraft Foods, Inc., Class A Unilever N.V. ADR Total Consumer Staples ENERGY (7.7%) Oil, Gas & Consumable Fuels (7.7%) Cabot Oil & Gas Corp. ConocoPhillips Petroleo Brasileiro S.A. ADR Total Energy FINANCIALS (6.8%) Capital Markets (1.5%) Bank of New York Mellon Corp. (The) Commercial Banks (2.7%) U.S. Bancorp See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2010 (Unaudited) The Primary Trend Fund (continued) Shares Value COMMON STOCKS (83.9%) (continued) FINANCIALS (6.8%) (continued) Diversified Financial Services (2.6%) JPMorgan Chase & Co. $ Total Financials HEALTH CARE (16.3%) Pharmaceuticals (16.3%) Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Health Care INDUSTRIALS (5.4%) Airlines (2.2%) United Continental Holdings, Inc.* Industrial Conglomerates (3.2%) General Electric Co. Total Industrials INFORMATION TECHNOLOGY (14.4%) Communications Equipment (3.3%) Cisco Systems, Inc.* Nokia Corp. ADR Semiconductors & Semiconductor Equipment (7.6%) Intel Corp. MEMC Electronic Materials, Inc.* Sigma Designs, Inc.* Software (3.5%) Microsoft Corp. Total Information Technology See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2010 (Unaudited) The Primary Trend Fund (continued) Shares Value COMMON STOCKS (83.9%) (continued) MATERIALS (7.8%) Construction Materials (3.3%) Vulcan Materials Co. $ Metals & Mining (4.5%) Alcoa, Inc. Harry Winston Diamond Corp.* Total Materials TELECOMMUNICATION SERVICES (4.9%) Diversified Telecommunication Services (3.6%) Verizon Communications, Inc. Wireless Telecommunication Services (1.3%) Sprint Nextel Corp.* Total Telecommunication Services UTILITIES (2.1%) Water Utilities (2.1%) Aqua America, Inc. Total Common Stocks (Cost $12,869,045) Principal Amount SHORT-TERM INVESTMENTS (15.9%) Variable Rate Demand Notes (15.9%) U.S. Bancorp Demand Note, 0.00%(a) Total Short-Term Investments (Cost $2,555,240) TOTAL INVESTMENTS (99.8%) (Cost $15,424,285) Other Assets less Liabilities (0.2%) NET ASSETS (100.0%) $ * Non-income producing. (a) Variable rate security; the coupon rate shown represents the rate at December 31, 2010. ADR – American Depository Receipt See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 (Unaudited) The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $15,424,285) Capital Shares Receivable Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Accrued Investment Advisory Fees Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2010 (Unaudited) The Primary Trend Fund Income: Dividends* $ Total Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Reimbursement Less Expenses Reimbursed By Advisor ) Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ * Net of foreign tax withholding of $1,452. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Six Months Ended Year Ended December 31, June 30, (Unaudited) Operations: Net Investment Income $ $ Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase in Net Assets Net Assets: Beginning of Period End of Period $ $ Accumulated Undistributed Net Investment Income at End of Period $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the periods ended: Six Months Ended Year Ended June 30, December 31, (Unaudited) The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Period $ Net Investment Income — Net Realized and Unrealized Gain (Loss) on Investments ) ) Total from Investment Operations ) ) Less Distributions: From Net Investment Income ) From Net Realized Gains — — ) Total Distributions ) Net Increase (Decrease) ) ) Net Asset Value, End of Period $ Total Investment Return %* % )% )% % % Ratios and Supplemental Data Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Portfolio Turnover %* % * Not annualized ** Annualized See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS December 31, 2010 (Unaudited) 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986. The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company. The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price. Securities that are traded on the NASDAQ National Market or the NASDAQ SmallCap Market are valued at the NASDAQ Official Closing Price. If no sale is reported, the average of the last bid and asked prices is used. Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices. Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors. Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (GAAP) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks* $ $
